Atkinson, Justice.
A judgment awarding temporary alimony and attorney’s fees was affirmed by this court. Cash v. Cash, 177 Ga. 47 (169 S. E. 311). The judgment was paid, and subsequently, before final trial of the case, the husband instituted suit for divorce. The wife filed answer denying the grounds of relief, and seeking permanent and temporary alimony and attorney’s fees. On application of the husband an order was granted, to which there was no exception, staying separate proceedings in the original alimony suit, and consolidating the two actions. The wife dismissed her original suit for alimony. The exception is to a judgment at an interlocutory hearing of the consolidated case, refusing the wife temporary alimony and attorney’s fees. Held:
1. The plaintiff in error failed to set forth in the bill of exceptions or bring up as part of the record a duly approved brief of the evidence. Neither were there admissions in the pleadings of the defendant in error as to fault of the husband as to the cause of separation, and of ability to pay temporary alimony and attorney’s fees. In the absence of evidence as to such matters, no error was shown in refusing the relief.
2. The judge rendered an opinion mentioning other reasons for refusal of the relief; but whether or not such reasons were sufficient, the judgment will not be reversed. Barksdale v. Security Investment Co., 120 Ga. 388 (4) (47 S. E. 943).

Judyment affirmed.


All the Justices concur.